Case: 5:19-cv-00360-JMH-MAS Doc #: 22 Filed: 12/28/20 Page: 1 of 4 - Page ID#: 4539



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


  JOHN BROOKS and TAMARA BROOKS,         )
                                         )
        Plaintiffs,                      )                 Case No.
                                         )           5:19-cv-360-JMH-MAS
  v.                                     )
                                         )            MEMORANDUM OPINION
  C.R. BARD, INC. and BARD               )                 AND ORDER
  PERIPHERAL VASCULAR, INC.,             )
                                         )
        Defendants.                      )

                                        ***

       Plaintiffs John Brooks and Tamara Brooks, through counsel,

 filed a motion to dismiss this action pursuant to Federal Rule of

 Civil Procedure 41(a)(2). [DE 19]. For the reasons below, the Court

 will grant the motion and dismiss this action with prejudice

 pursuant to Rule 41(a)(2).

       Plaintiffs filed their complaint against C.R. Bard, Inc., and

 Bard Peripheral Vascular, Inc., (together, “Bard”) on January 17,

 2018. [DE 1]. The Court entered a scheduling order [DE 12] on

 November 19, 2019, which set the deadline for fact discovery as

 June 8, 2020, and the deadline to file dispositive motions and

 motions in limine as November 9, 2020. [Id. at 2-3]. The scheduling

 order also set a final pretrial conference for January 11, 2021,

 and a jury trial for February 23, 2021. [Id. at 9]. On September

 9, 2020, Plaintiffs filed a suggestion of death [DE 16], notifying

 the Court and parties that John Brooks died on September 3, 2020.
Case: 5:19-cv-00360-JMH-MAS Doc #: 22 Filed: 12/28/20 Page: 2 of 4 - Page ID#: 4540



 [DE 16]. On November 9, 2020, Bard filed both a motion in limine

 [DE 17] and a motion for summary judgment [DE 18].

       Instead of filing a response to either motion, on November

 30, 2020, Plaintiffs filed a motion to dismiss under Federal Rule

 of Civil Procedure 41(a)(2). [DE 19]. Plaintiffs’ motion requests

 an order from this Court dismissing the action under Rule 41(a)(2)

 and further explains that the Plaintiffs will not respond to Bard’s

 motion for summary judgment. [Id. at 1]. Plaintiffs also explain

 that they will not file a motion seeking to revive their claims

 after the suggestion of death, as required by Federal Rule of Civil

 Procedure 25, and that, in any case, the deadline to do so would

 pass on December 3, 2020. [Id.].

       Under Rule 41(a)(2), the plaintiff may obtain dismissal of an

 action after an answer or summary judgment motion, and if no

 stipulation of dismissal is obtained, only by court order and on

 terms the court considers proper. Whether voluntary dismissal

 should be granted under that rule “is within the sound discretion

 of the district court.” Grover by Grover v. Eli Lilly and Co., 33

 F.3d 716, 718 (6th Cir. 1994). However, “[t]he primary purpose of

 Rule 41(a)(2)’s requirement of a court order is to protect the

 nonmovant from unfair treatment.” Walther v. Florida Tile, Inc.,

 776 F. App’x 310, 315 (6th Cir. 2019) (citing Grover, 33 F.3d at

 718). As such, generally an “abuse of discretion is found only

 where the defendant would suffer ‘plain legal prejudice’ as a

                                        2
Case: 5:19-cv-00360-JMH-MAS Doc #: 22 Filed: 12/28/20 Page: 3 of 4 - Page ID#: 4541



 result of a dismissal without prejudice, as opposed to the mere

 prospect of a second lawsuit.” Grover, 33 F.3d at 718 (quoting

 Cone v. West Virginia Pulp & Paper Co., 330 U.S. 212, 217, 67 S.

 Ct. 752, 91 L. Ed. 849 (1947); Kovalic v. DEC Int'l, Inc., 855

 F.2d 471, 473 (7th Cir. 1988)). In determining whether a defendant

 will suffer plain legal prejudice, the district court considers

 “such factors as the defendant’s effort and expense of preparation

 for trial, excessive delay and lack of diligence on the part of

 the plaintiff in prosecuting the action, insufficient explanation

 for the need to take a dismissal, and whether a motion for summary

 judgment has been filed by the defendant.” Id. (citing Kovalic, 855

 F.2d at 474).

       Although     Plaintiffs     do    not     specify   whether    they   seek

 dismissal with or without prejudice, the Court finds that the non-

 moving parties, Bard, would suffer clear legal prejudice from a

 dismissal without prejudice. First, it is clear to the Court that

 Bard’s effort in defending this action and expenses incurred in

 preparation     for   trial    are     likely    considerable.      Bard,   after

 concluding formal discovery, filed both a motion in limine and a

 motion to dismiss. [DE 17; DE 18]. Second, while the Court finds

 no reason to believe Plaintiffs excessively delayed or lacked

 diligence in prosecuting this action, their motion to dismiss comes

 after the deadline for dispositive motions and with less than two

 months before the final pretrial conference on January 11, 2020.

                                          3
Case: 5:19-cv-00360-JMH-MAS Doc #: 22 Filed: 12/28/20 Page: 4 of 4 - Page ID#: 4542



 Third,     Plaintiffs   have   provided    a   sufficient     explanation    for

 seeking dismissal, as they no longer wish to pursue this case after

 the death of John Brooks. And finally, Bard has timely filed a

 motion for summary judgment [DE 19]. As such, the Court finds that,

 on balance, the Grover factors weigh in favor of dismissing this

 action with prejudice pursuant to Rule 41(a)(2).

       Accordingly, IT IS ORDERED as follows:

       1) Plaintiffs John and Tamara Brooks’s motion to dismiss

 pursuant to Federal Rule of Civil Procedure 41(a)(2) [DE 19] is

 GRANTED;

       2)    All   claims   against   the   Defendants    in    this   case   are

 DISMISSED WITH PREJUDICE;

       3) The parties shall bear their own costs and fees;

       4) All other pending motions are DENIED AS MOOT; and

       5) The Clerk shall STRIKE THIS MATTER FROM THE COURT’S ACTIVE

 DOCKET.

       This the 28th day of December, 2020.




                                        4
